Lupiano, J.,
dissents in a memorandum as follows: Having examined the record herein, I have come to the conclusion that defendant was not deprived of a fair trial. At the outset, it is noted that proof of guilt was *523overwhelming. In essence, the People presented four eyewitnesses, and introduced into evidence an admission from the defendant that the gun was his, and further submitted in evidence the gun, the bullets, the holster — all seized on defendant’s person, and the ballistics report. One Ann Clemons testified for the defense that she looked out her bedroom window on the ground floor and observed a mere 15 feet away from her location the defendant intercede in an altercation between two men and remove a paper bag from one of the men. Defendant thereupon withdrew from the paper bag a gun and put it in his pocket. This witness testified that she saw the police arrive and search one of the two men and the defendant, and saw them seize the defendant. She admitted that she knew defendant from the neighborhood and had had prior conversations with him. She testified that defendant’s nickname was “Weeper.” She said the defendant threw the paper bag that had theretofore contained the gun to the ground. On cross-examination, the prosecutor asked this witness: “Did you call out to the police that night?” Defense counsel’s objection to this question was overruled, because there was prior testimony in the case that a woman had called out to the police the night of the incident. Defense counsel then acquiesced, apparently viewing this a proper question, but was fearful that it might be misconstrued by the jury as imposing an obligation on this witness to volunteer her information to the police. The prosecutor’s subsequent question to the witness as to whether she told other people what she saw that night was objected to by defense counsel, and the objection was sustained. This witness further admitted that she had spoken to the defendant two days after this incident and that he had informed her that he was charged with gun possession. One week thereafter, she spoke to defense counsel. However, she did not state whether she imparted this information regarding her observation at the time of the crime to defense counsel, although it is assumed that she did so. On summation, the prosecutor pointed out that this witness’ testimony was tailored to the incident to favor the defendant, and alluded to the prior relationship between the witness and the defendant. This witness impliedly indicated in her trial testimony that she did not say anything to anybody about this incident until the trial. The prosecutor further pointed out to the jury that this witness “Never tells the police that night — never tells the police or a friend — never tells anybody.” Prior to the charge, defense counsel informed the court that he was fearful the jury might misinterpret the prosecutor’s comment in summation as requiring this witness to divulge her story to the police. The trial court pointed out that it was going to charge that there was no obligation whatsoever on the part of the defendant or on the part of any of defendant’s witnesses to give the defendant’s side of the story. Defense counsel acquiesced and acknowledged that this charge would remove any prejudice. The trial court so charged. Under the circumstances herein, the prosecutor’s cross-examination was proper in this regard and did not overstep the bounds of propriety (see People v Dawson, 50 NY2d 311). The Court of Appeals has recognized that there exists a wide variety of situations in which the natural impulse of a person possessing exculpatory information would be to come forward at the earliest possible moment in order to forestall the mistaken prosecution of a friend, and in such situations, the failure to speak up at a time when it would be natural to do so, might well cast doubt upon the veracity of the witness’ exculpatory statements at trial. At no time did the prosecutor improperly stress to the jury that this witness had an obligation to come forward and to divulge her information to the police or to the police as well as to any other party. The trial court also properly sustained the prosecutor’s objection to *524the testimony of the witness Awilda Hernandez. She was not at the scene of the crime and had not observed the incident. At a Bench conference, out of a hearing of the jury, defense counsel informed the trial court that the only testimony he- intended to elicit from this witness was that she had been with the defendant one-half hour before defendant was found with the gun and had not seen the gun on defendant’s person. The trial court found this testimony to be irrelevant and precluded the witness from testifying further in this regard. It must be noted that the court’s decision to preclude was reached after defense counsel was afforded ample opportunity to present his argument that he should be permitted to examine this witness. The trial court’s ruling was not improper. The only remaining basis on which defendant contends he was deprived of a fair trial is that the court ruled on a Sandoval motion that the District Attorney could cross-examine the defendant in regard to a seven-year-old conviction for possession of drugs and a gun. While evidence of the prior possession of drugs would demonstrate the defendant’s deliberate determination to further his self-interest, the fact that the present crime for which defendant was being charged related to gun possession might well have warranted the court’s precluding the prosecutor from cross-examining the defendant in regard to his prior gun conviction. However, in view of the overwhelming proof of guilt, including defendant’s admission that the gun was his, the error, assuming there is error, is de minimis. It must be reiterated that defendant, when stopped by the police, was found to have not only a loaded gun on his person, but also a holster and 14 additional bullets. Officer Vasquez, in frisking defendant, felt a holster and gun in the vicinity of defendant’s waist. Officer Devaney, noticing the handle of the weapon, pulled the gun out of the holster. Common sense dictates that under these circumstances the defendant was not one who had temporary innocent possession of the gun as he would have the credulous believe. Accordingly, the judgment convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree should be affirmed.